                                                                       Case 2:19-cv-05340-DJH Document 1 Filed 10/07/19 Page 1 of 14



                                                                 1   Adam E. Lang (#022545)
                                                                     David G. Barker (#024657)
                                                                 2   Jacob C. Jones (#029971)
                                                                     SNELL & WILMER L.L.P.
                                                                 3   One Arizona Center
                                                                     400 E. Van Buren, Suite 1900
                                                                 4   Phoenix, Arizona 85004-2202
                                                                     Telephone: 602.382.6000
                                                                 5   Facsimile: 602.382.6070
                                                                     E-Mail: alang@swlaw.com
                                                                 6           dbarker@swlaw.com
                                                                             jcjones@swlaw.com
                                                                 7
                                                                     Justin D. Swindells (pro hac vice to be filed)
                                                                 8   Richard Tilghman (pro hac vice to be filed)
                                                                     Angelo J. Christopher (pro hac vice to be filed)
                                                                 9   NIXON PEABODY LLP
                                                                     70 West Madison Street, Suite 3500
                                                                10   Chicago, Illinois 60602
                                                                     Telephone: (312) 977-4400
                                                                11   Facsimile: (312) 977-4405
                                                                     E-mail: jswindells@nixonpeabody.com
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12           rhtilghman@nixonpeabody.com
                                                                             achristopher@nixonpeabody.com
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13
                                                                     Attorneys for Plaintiff Ulta-Lit Tree Company
                             LAW OFFICES


                              602.382.6000




                                                                14
                                   L.L.P.




                                                                15
                                                                                          IN THE UNITED STATES DISTRICT COURT
                                                                16
                                                                                                   FOR THE DISTRICT OF ARIZONA
                                                                17
                                                                18   Ulta-Lit Tree Company, an Illinois
                                                                     corporation,                                       No. ______________________
                                                                19
                                                                                      Plaintiff,                        COMPLAINT FOR PATENT
                                                                20                                                      INFRINGEMENT
                                                                            v.
                                                                21
                                                                     Simple Living Solutions, LLC, an Arizona           (Jury Trial Demanded)
                                                                22   limited liability company,

                                                                23                    Defendant.

                                                                24
                                                                25          Plaintiff Ulta-Lit Tree Company (“Ulta-Lit”) by its attorneys, as and for its
                                                                26   Complaint for Patent Infringement against Defendant Simple Living Solutions, LLC
                                                                27   (“Defendant”) alleges as follows:
                                                                28
                                                                       Case 2:19-cv-05340-DJH Document 1 Filed 10/07/19 Page 2 of 14



                                                                 1                                         THE PARTIES
                                                                 2          1.     Ulta-Lit is a corporation existing and organized under the laws of Illinois with
                                                                 3   its principal place of business at 1989 Johns Drive, Glenview, Illinois 60025.
                                                                 4          2.     Upon information and belief, Defendant is a limited liability corporation
                                                                 5   existing and organized under the laws of Arizona and has a place of business at 6925 East
                                                                 6   5th Ave. Suite 103, Scottsdale, Arizona, 85251.
                                                                 7                             NATURE AND BASIS OF ACTION
                                                                 8          3.     This is an action for infringement of United States Patent No. 9,500,719 to
                                                                 9   Cherry et al., entitled “LED Light String Diagnostic and Repair System” (“the ‘719 Patent”
                                                                10   or “the Asserted Patent”). A true and correct copy of the ‘719 Patent is attached hereto as
                                                                11   Exhibit A.
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12          4.     Ulta-Lit brings this Action under the patent laws of the United States to
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13   recover damages and to obtain a declaratory judgment of infringement and an injunction
                             LAW OFFICES


                              602.382.6000




                                                                14   against further sales of all infringing products in perpetuity, together with other relief as
                                   L.L.P.




                                                                15   provided by law, including attorneys’ fees.
                                                                16                                JURISDICTION AND VENUE
                                                                17          5.     This Action arises under the patent laws of the United States, Title 35 of the
                                                                18   United States Code. Accordingly, this Court has jurisdiction over the subject matter of this
                                                                19   action under 28 U.S.C. §§ 1331 and 1338.
                                                                20          6.     This Court has personal jurisdiction over Defendant under the United States
                                                                21   Constitution, the State Laws of Arizona, and/or the Federal Rules of Civil Procedure.
                                                                22   Defendant has sufficient minimum contacts with this District, through at least its place of
                                                                23   business at the address identified above in Scottsdale, Arizona, and its acts of infringement
                                                                24   within this District, such that this Court has personal jurisdiction over Defendant. Defendant
                                                                25   has continuously and systematically solicited and/or transacted business in this District.
                                                                26   Defendant is organized and registered in Arizona, and its principal place of business is in
                                                                27   Scottsdale, Arizona.
                                                                28


                                                                                                                -2-
                                                                       Case 2:19-cv-05340-DJH Document 1 Filed 10/07/19 Page 3 of 14



                                                                 1          7.     Venue in this Court is proper under 28 U.S.C. § 1391 and 28 U.S.C. § 1400
                                                                 2   because Defendant is organized in this District and has a regular and established place of
                                                                 3   business within this District.
                                                                 4       ULTA-LIT’S INNOVATIVE PRODUCTS AND THE ASSERTED PATENT
                                                                 5          8.     In 1996, Ulta-Lit entered the market as a pioneer in affordable artificial pre-
                                                                 6   lit Christmas trees.
                                                                 7          9.     Ulta-Lit recognized that the light strings in pre-lit artificial Christmas trees
                                                                 8   were susceptible to failures where a single burned-out bulb would cause an entire section
                                                                 9   of the string to no longer illuminate. Specifically, a single burned-out incandescent bulb
                                                                10   filament can cause a shunt failure, and because the bulbs are connected in series, the shunt
                                                                11   failure can break the circuit such that an entire section of bulbs no longer illuminate.
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12          10.    To solve this problem, Ulta-Lit developed and launched its first light repair
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13   tool product, the LightKeeper, in 2001.
                             LAW OFFICES


                              602.382.6000




                                                                14          11.    In 2004, Ulta-Lit began marketing and selling the LightKeeper Pro, an
                                   L.L.P.




                                                                15   electromechanical device that sends an electrical pulse through the light set to complete
                                                                16   the circuit that was broken by the burned-out bulb, thereby re-illuminating the remaining
                                                                17   bulbs. In other words, the LightKeeper Pro can instantly repair many light sets.
                                                                18
                                                                19
                                                                20
                                                                21
                                                                22
                                                                23
                                                                24
                                                                25
                                                                26
                                                                27
                                                                28


                                                                                                                -3-
                                                                       Case 2:19-cv-05340-DJH Document 1 Filed 10/07/19 Page 4 of 14



                                                                 1          12.    The LightKeeper Pro is often referred to as the “Red Gun” by users.
                                                                 2          13.    In 2012, Ulta-Lit began marketing and selling a kit for testing and repairing
                                                                 3   light emitting diode (“LED”) light sets under the registered trademark LED Keeper® (“the
                                                                 4   LED Keeper”).
                                                                 5
                                                                 6
                                                                 7
                                                                 8
                                                                 9
                                                                10
                                                                11
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13
                             LAW OFFICES


                              602.382.6000




                                                                14
                                   L.L.P.




                                                                15          14.    Ulta-Lit’s LED Keeper is an electromechanical device used to diagnose and
                                                                16   ultimately restore electrical current flow in a string of ornamental LED lights having a
                                                                17   failed or malfunctioning LED bulb or socket.
                                                                18          15.    The LED Keeper is often referred to as the “Yellow Gun” by users.
                                                                19          16.    The LED Keeper includes a probe configured to pierce the insulation and
                                                                20   contact the electrical conductor in the LED light string.
                                                                21
                                                                22
                                                                23
                                                                24
                                                                25
                                                                26
                                                                27          17.    The LED Keeper then delivers AC electrical power to the LED light string
                                                                28   such that a first portion of the LED light string is illuminated and a second portion of the


                                                                                                                -4-
                                                                       Case 2:19-cv-05340-DJH Document 1 Filed 10/07/19 Page 5 of 14



                                                                 1   LED light string is not illuminated. This indicates to the user that the defective or “bad”
                                                                 2   bulb is in the portion of the LED light string that is not illuminated.
                                                                 3
                                                                 4
                                                                 5
                                                                 6
                                                                 7
                                                                 8
                                                                            18.    By continuing to probe along the length of the LED light string, the user can
                                                                 9
                                                                     identify the defective bulb by process of elimination because the LED Keeper will
                                                                10
                                                                     illuminate the bulbs on the both sides of the defective bulb.
                                                                11
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13
                             LAW OFFICES


                              602.382.6000




                                                                14
                                   L.L.P.




                                                                15
                                                                16
                                                                17          19.    The LED Keeper also includes a LED bulb tester, which can be used to
                                                                18   further isolate the defect. By removing the identified LED bulb, the user can determine
                                                                19   whether the LED bulb is defective or whether the socket is defective.
                                                                20          20.    For cases where the user cannot replace the defective bulb or socket, the LED
                                                                21   Keeper also includes replacement PODs. The PODs aid in maintaining electrical balance
                                                                22   within the LED light set after removing an LED bulb.
                                                                23
                                                                24
                                                                25
                                                                26
                                                                27
                                                                28


                                                                                                                 -5-
                                                                       Case 2:19-cv-05340-DJH Document 1 Filed 10/07/19 Page 6 of 14



                                                                 1         21.    Ulta-Lit’s LED Keeper product is well-known, prominently advertised on
                                                                 2   Ulta-Lit’s website, and has experienced significant commercial success.
                                                                 3         22.    By way of example, the LED Keeper is offered for sale by the following
                                                                 4   authorized retailers in the United States: 1000Bulbs.com, Amazon, American Sale,
                                                                 5   Christmas Central, The Incredible Christmas Place, Menards, Santa’s Own, Fleet Farm,
                                                                 6   Ace Hardware, Christmas.com, Do-It Best, True Value Hardware, and WalMart.com.
                                                                 7         23.    Ulta-Lit sought to protect its innovations developed in connection with the
                                                                 8   LED Keeper. On November 1, 2012, Ulta-Lit filed U.S. Application Serial No. 14/365,819
                                                                 9   (“the ‘819 Application”) with the United States Patent and Trademark Office (“USPTO”).
                                                                10   The ‘819 Application is entitled “LED Light String Diagnostic and Repair System” and
                                                                11   names Dennis Blair Cherry, John DeCosmo, and Howard L. Frank as inventors.
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12         24.    On November 22, 2016, the USPTO duly and legally issued the ‘819
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13   Application as the ‘719 Patent.
                             LAW OFFICES


                              602.382.6000




                                                                14         25.    The ‘719 Patent is currently in full force and effect.
                                   L.L.P.




                                                                15         26.    Ulta-Lit is the owner of the ‘719 Patent by virtue of an assignment that has
                                                                16   been duly and properly recorded with the U.S. Patent and Trademark Office on or about
                                                                17   July 9, 2014, at reel number 033269, frame number 0580.
                                                                18         27.    The ‘719 Patent number is printed on both sides of the exterior surface of the
                                                                19   LED Keeper products covered by the ‘719 Patent.
                                                                20
                                                                21
                                                                22
                                                                23
                                                                24
                                                                25
                                                                26
                                                                27
                                                                28


                                                                                                               -6-
                                                                        Case 2:19-cv-05340-DJH Document 1 Filed 10/07/19 Page 7 of 14



                                                                 1           28.   The ‘719 Patent number is also printed on the outside of the packaging for the
                                                                 2   LED Keeper products covered by the ‘719 Patent.
                                                                 3
                                                                 4
                                                                 5
                                                                 6
                                                                 7
                                                                 8
                                                                 9
                                                                10
                                                                11
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13
                             LAW OFFICES


                              602.382.6000




                                                                14                       DEFENDANT’S LIGHT TESTER PRODUCT
                                   L.L.P.




                                                                15           29.   On information and belief, Defendant was formed on or around October 14,
                                                                16   2014 as an Arizona LLC.
                                                                17           30.   On information and belief, Jamie Limber is Defendant’s founder and current
                                                                18   CEO.
                                                                19           31.   On information and belief, Mr. Limber was previously employed by the
                                                                20   Christmas Light Company, which made and sold, among other things, storage reels
                                                                21   designed to prevent tangling of Christmas light strings, light clips, and poles for installing
                                                                22   light strings on the lower ridge line of a house without a ladder. On information and belief,
                                                                23   in or around 2009 and during the time Mr. Limber was employed by the Christmas Light
                                                                24   Company, the company unsuccessfully attempted to enter the market for light string repair
                                                                25   kits.
                                                                26           32.   On information and belief, Defendant, including its CEO Mr. Limber, is
                                                                27   highly aware of Ulta-Lit’s products.
                                                                28


                                                                                                                -7-
                                                                       Case 2:19-cv-05340-DJH Document 1 Filed 10/07/19 Page 8 of 14



                                                                 1          33.    In or around March 2016, Mr. Limber visited Ulta-Lit’s exhibition booth at
                                                                 2   the Ace Hardware convention in Las Vegas, Nevada and introduced himself to Ulta-Lit’s
                                                                 3   President John DeCosmo.
                                                                 4          34.    Thereafter, Mr. Limber contacted Mr. DeCosmo to express Defendant’s
                                                                 5   interest in selling a lighting kit including Ulta-Lit’s LightKeeper Pro product.
                                                                 6          35.    In the course of these discussions, Mr. Limber indicated that Defendant was
                                                                 7   not willing to purchase the LightKeeper Pro at Ulta-Lit’s offered price. Ulta-Lit responded
                                                                 8   by suggesting that Defendant could instead purchase Ulta-Lit’s LightKeeper Jr. at a lower
                                                                 9   price. Ultimately, the parties did not reach an agreement for Defendant to purchase and
                                                                10   resell any Ulta-Lit products.
                                                                11          36.    In September 2019, Ulta-Lit purchased a Light Tester product distributed by
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   Defendant under the brand Holiday Living™ available for sale from Lowe’s Home
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13   Improvement (Item #1295315) in Chicago, Illinois (hereinafter, “Defendant’s Light
                             LAW OFFICES


                              602.382.6000




                                                                14   Tester”). True and correct photographs of this sample Light Tester product are attached
                                   L.L.P.




                                                                15   hereto as Exhibit B.
                                                                16          37.    On information and belief, Defendant’s Light Tester product is referred to as
                                                                17   the “Green Gun.”
                                                                18          38.    Defendant’s Light Tester product is advertised on Lowe’s website at the
                                                                19   following URL: https://www.lowes.com/pd/Holiday-Living-Hl-Light-Tester-for-Led-
                                                                20   Incandes/1001167814. A true and correct copy of this webpage is attached hereto as
                                                                21   Exhibit C (downloaded on October 3, 2019).
                                                                22
                                                                23
                                                                24
                                                                25
                                                                26
                                                                27
                                                                28


                                                                                                                -8-
                                                                       Case 2:19-cv-05340-DJH Document 1 Filed 10/07/19 Page 9 of 14



                                                                 1
                                                                 2
                                                                 3
                                                                 4
                                                                 5
                                                                 6
                                                                 7
                                                                 8
                                                                 9
                                                                10
                                                                11
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12            39.   A true and correct copy of the instruction manual for Defendant’s Light Tester
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13   product is attached hereto as Exhibit D.
                             LAW OFFICES


                              602.382.6000




                                                                14            40.   On information and belief, Defendant’s Light Tester product is manufactured
                                   L.L.P.




                                                                15   by a contract manufacturer in China.
                                                                16            41.   On information and belief, Defendant’s Lighter Test product is imported into
                                                                17   the United States from China.
                                                                18            42.   On information and belief, Springtime-Santa, Inc. (“Springtime-Santa”) is
                                                                19   engaged in the distribution, sale, offer for sale, and/or importation of Defendant’s Light
                                                                20   Tester product.
                                                                21            43.   On information and belief, Springtime-Santa is engaged in the business of
                                                                22   representing seasonal product manufacturers and brokering sales to independent, regional,
                                                                23   and national wholesaler and has a place of business at 1578 Barclay Blvd., Buffalo Grove,
                                                                24   Illinois 60089. On information and belief, Ken Brandt is the President of Springtime-
                                                                25   Santa.
                                                                26            44.   Springtime-Santa’s website prominently lists Defendant under its
                                                                27   “Manufacturers” tab. A true and correct copy of this webpage is attached hereto as Exhibit
                                                                28   E. (downloaded on October 3, 2019).


                                                                                                                 -9-
                                                                       Case 2:19-cv-05340-DJH Document 1 Filed 10/07/19 Page 10 of 14



                                                                 1          45.    On information and belief, in or around February 2019, Mr. Brandt offered
                                                                 2   to sell Defendant’s Light Tester product to True Value Hardware.
                                                                 3          46.    On September 24, 2019, Ulta-Lit sent a letter to Mr. Limber notifying
                                                                 4   Defendant of its infringement of the ‘719 Patent, demanding that Defendant immediately
                                                                 5   cease all infringing activities, and requesting that Defendant provide a written response
                                                                 6   confirming the same by October 1, 2019. A true and correct copy of the letter is attached
                                                                 7   hereto as Exhibit F.
                                                                 8          47.    Defendant did not respond to Ulta-Lit’s letter by the stated October 1, 2019
                                                                 9   deadline.
                                                                10          48.    Justin Crowder sent an email on October 2, 2019, acknowledging receipt of
                                                                11   Ulta-Lit’s letter, but did not substantively address Ulta-Lit’s requests and failed to confirm
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   that Defendant would cease and desist its infringing activities.
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13                DEFENDANT’S INFRINGEMENT OF THE ‘719 PATENT
                             LAW OFFICES


                              602.382.6000




                                                                14          49.    Defendant has infringed and currently directly infringes one or more claims
                                   L.L.P.




                                                                15   of the ‘719 Patent, literally or under the doctrine of equivalents. Upon information and
                                                                16   belief, Defendant’s infringing activities in the United States include using its Light Tester
                                                                17   products without permission or license from Ulta-Lit. Such infringing activities violate 35
                                                                18   U.S.C. § 271(a).
                                                                19          50.    On information and belief, Defendant has and continues to actively induce
                                                                20   third parties to directly infringe one or more claims of the ‘719 Patent, literally or under
                                                                21   the doctrine of equivalents. Such infringing activities violate 35 U.S.C. § 271(b).
                                                                22          51.    Defendant’s marketing efforts, sales, and business relationships all evidence
                                                                23   its intent to induce third parties to infringe one or more claims of the ‘719 Patent. Defendant
                                                                24   has and continues to engage in these acts with the actual intent to cause the acts which it
                                                                25   knew or should have known would induce actual infringement by third parties.
                                                                26          52.    On information and belief, Defendant, aware of the ‘719 Patent, encourages
                                                                27   the infringing use of its Light Testers by third parties, by marketing its Light Tester for an
                                                                28   infringing use and instructing its customers on how to use its products.


                                                                                                                - 10 -
                                                                       Case 2:19-cv-05340-DJH Document 1 Filed 10/07/19 Page 11 of 14



                                                                 1          53.    Defendant has and continues to contribute to third parties’ direct
                                                                 2   infringement of the ‘719 Patent, literally or under the doctrine of equivalents. Such
                                                                 3   infringing activities violate 35 U.S.C. § 271(c).
                                                                 4          54.    Defendant has and continues to offer to sell and/or sell Light Tester products
                                                                 5   knowing the same to be especially made or especially adapted for use in an infringement
                                                                 6   of the ‘719, and not a staple article or commodity of commerce suitable for substantial non-
                                                                 7   infringing use.
                                                                 8          55.    Defendant’s Light Tester products constitute a component of a patented
                                                                 9   machine, manufacture, combination or composition, or a material or apparatus for use in
                                                                10   practicing a patented process, constituting a material part of the invention, with respect to
                                                                11   one or more claims of the ‘719 Patent.
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12          56.    As examples of Defendant’s direct and indirect infringement, attached as
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13   Exhibit G are preliminary and exemplary claim charts detailing infringement of certain
                             LAW OFFICES


                              602.382.6000




                                                                14   claims of the ‘719 Patent. These claim charts are not intended to be limiting in any way on
                                   L.L.P.




                                                                15   Ulta-Lit’s right to modify these and any other claim charts or allege other activities of
                                                                16   Defendant infringe the ‘719 Patent. Exhibit G is hereby incorporated by reference in its
                                                                17   entirety. Each claim element in Exhibit G that is mapped to Defendant shall be considered
                                                                18   an allegation within the meaning of the Federal Rules of Civil Procedure and therefore a
                                                                19   response to each allegation is required. Ulta-Lit will consider a responsive element-by-
                                                                20   element claim chart to be sufficient.
                                                                21         57.     On information and belief, Defendant has been aware of or willfully blind to
                                                                22   the existence of the ‘719 Patent and the manner of Defendant’s infringement thereof.
                                                                23         58.     On information and belief, Defendant’s infringement of the ‘719 Patent is
                                                                24   willful and deliberate in view of Defendant’s knowledge of the ‘719 Patent since at least
                                                                25   as early as September 24, 2019; and despite that knowledge, Defendant continues to use
                                                                26   Light Tester products that directly infringe the ‘719 Patent, actively induce third parties’
                                                                27   to directly infringe the ‘719 Patent, and/or contribute to third parties’ direct infringement
                                                                28   of the ‘719 Patent.


                                                                                                               - 11 -
                                                                       Case 2:19-cv-05340-DJH Document 1 Filed 10/07/19 Page 12 of 14



                                                                 1          59.    Defendant’s knowledge and willful infringement is apparent from the fact
                                                                 2   that the ‘719 Patent is printed in not one but two places on each LED Keeper product as
                                                                 3   well as on the outside of the packaging that houses the LED Keeper device. In addition,
                                                                 4   the circuit in Defendant’s Light Tester product is nearly identical to the circuit in the LED
                                                                 5   Keeper products.
                                                                 6          60.    For example, a key component in the LED Keeper and Defendant’s Light
                                                                 7   Tester is a transformer that converts the AC electrical power required by the LED light
                                                                 8   string from DC power in a safe manner. The transformer has primary and secondary
                                                                 9   windings, and the number of these respective windings controls the transformation of
                                                                10   electrical power provided from one side of the transformer to the other. An inspection of
                                                                11   the transformer used in Defendant’s Light Tester reveals three sets of windings having 297,
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   10, and 21 windings, respectively. The LED Keeper’s transformer includes three sets of
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13   windings having 300, 10, and 25 windings, respectively.
                             LAW OFFICES


                              602.382.6000




                                                                14          61.    In addition, the electrical components and their corresponding values in the
                                   L.L.P.




                                                                15   testing circuit are also carefully selected to provide the fault detection functionality to the
                                                                16   tester device. The circuit used in Defendant’s Light Tester has the same component values
                                                                17   as can be found in Ulta-Lit’s LED Keeper. The same components, in the same circuit
                                                                18   position, with the same values can be found in both products. For example, there are two
                                                                19   sets of a 1kΩ resistor in parallel with a diode in precisely the same circuit positions in both
                                                                20   products. As another example, there is a 20Ω resistor in the same circuit position in both
                                                                21   products. There are two transistors coupled to these circuits in precisely the same circuit
                                                                22   positions in both products. One of these transistors is connected to the transformer via a
                                                                23   4.2kΩ resistor in both products. As a further example, there is a 4.7nF capacitor at the
                                                                24   same circuit position in both products.
                                                                25          62.    To believe that Defendant did not look at Ulta-Lit’s LED Keeper circuit,
                                                                26   which has the patent number printed in two places on the housing that surrounds the circuit,
                                                                27   in constructing the circuit for Defendant’s Light Tester would defy credibility.
                                                                28


                                                                                                                - 12 -
                                                                       Case 2:19-cv-05340-DJH Document 1 Filed 10/07/19 Page 13 of 14



                                                                 1          63.    On information and belief, Defendant used a circuit design firm in China to
                                                                 2   copy the circuit found in Ulta-Lit’s LED Keeper product, right down to the number of turns
                                                                 3   in the power transformer, the values of the components of the circuit, and the positions of
                                                                 4   those components arranged in the circuit.
                                                                 5          64.    Notwithstanding the preceding paragraphs 59-63, at a minimum, pursuant to
                                                                 6   35 U.S.C. § 287(a), the filing of this action constitutes notice to Defendant of the ‘719
                                                                 7   Patent and of Defendant’s manner of infringement thereof.
                                                                 8          65.    Ulta-Lit is entitled to recover damages as a result of Defendant’s infringing
                                                                 9   conduct, including lost profits and in no event less than a reasonable royalty, together with
                                                                10   interest and costs as fixed by this Court pursuant to 35 U.S.C. § 284. Ulta-Lit is also entitled
                                                                11   to treble damages and recovery of attorneys’ fees as a result of Defendant’s willful
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   infringement of the ‘719 Patent.
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13          66.    Upon information and belief, Defendant will continue its infringement of one
                             LAW OFFICES


                              602.382.6000




                                                                14   or more claims of the ‘719 Patent unless enjoined by the Court. Defendant’s infringing
                                   L.L.P.




                                                                15   conduct thus causes Ulta-Lit irreparable harm and will continue to cause such harm without
                                                                16   the issuance of an injunction.
                                                                17                                      PRAYER FOR RELIEF
                                                                18          WHEREFORE, Ulta-Lit respectfully requests that this Court:
                                                                19          A.     Enter judgment that Defendant has infringed one or more claims of the ‘719
                                                                20   Patent in violation of the United States Code, including, without limitation, 35 U.S.C. §
                                                                21   271;
                                                                22          B.     Enter an order enjoining Defendant, its officers, agents, servants,
                                                                23   representatives, and employees, and all persons acting in concert with them, and each of
                                                                24   them, from infringing, inducing the infringement of, and contributing to the infringement
                                                                25   of the ‘719 Patent;
                                                                26          C.     Award Ulta-Lit damages and/or a reasonable royalty for Defendant’s
                                                                27   infringement, inducement of infringement, and/or contributory infringement of the ‘719
                                                                28


                                                                                                                 - 13 -
                                                                       Case 2:19-cv-05340-DJH Document 1 Filed 10/07/19 Page 14 of 14



                                                                 1   Patent, together with pre-judgment and post-judgment interest and costs, pursuant to 35
                                                                 2   U.S.C. § 284;
                                                                 3         D.     Increase damages awarded to Ulta-Lit in this case to three times the damages
                                                                 4   amount found by the jury or assessed by the Court pursuant to 35 U.S.C. § 284;
                                                                 5         E.     Perform an accounting of Defendant’s infringing activities through trial and
                                                                 6   judgment;
                                                                 7         F.     Declare this case to be an exceptional case under 35 U.S.C. § 285 and
                                                                 8   awarding Ulta-Lit its attorneys’ fees and costs; and
                                                                 9         G.     Award Ulta-Lit such other and further relief as this Court deems just and
                                                                10   proper.
                                                                11                               DEMAND FOR JURY TRIAL
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12         Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Ulta-Lit respectfully
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13   requests a trial by jury of any and all issues on which a trial by jury is available under
                             LAW OFFICES


                              602.382.6000




                                                                14   applicable law.
                                   L.L.P.




                                                                15         DATED this 7th day of October 2019.
                                                                16
                                                                                                                       SNELL & WILMER L.L.P.
                                                                17
                                                                18                                                 By: s/ Jacob C. Jones
                                                                19                                                     Adam E. Lang
                                                                                                                       David G. Barker
                                                                20                                                     Jacob C. Jones
                                                                                                                       One Arizona Center
                                                                21                                                     400 E. Van Buren, Suite 1900
                                                                                                                       Phoenix, Arizona 85004-2202
                                                                22                                                     Attorneys for Plaintiff Ulta-Lit Tree
                                                                23                                                     Company

                                                                24
                                                                25
                                                                26
                                                                27
                                                                28


                                                                                                              - 14 -
